

Warrant Certificate No. _______


THE SECURITIES REPRESENTED HEREBY (AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF) HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT IS AVAILABLE.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING SUCH
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


Effective Date: May 27, 2011
Void After: May 27, 2016



WAFERGEN BIO-SYSTEMS, INC.


WARRANT TO PURCHASE COMMON STOCK


WaferGen Bio-systems, Inc., a Nevada corporation (the “Company”), for value
received on May 27, 2011 (the “Effective Date”), hereby issues to
[                                        ] (the “Holder”) this Warrant (the
“Warrant”) to purchase, [            ] shares of the Company’s Common Stock (as
defined below) at the Exercise Price (as defined below), as adjusted from time
to time as provided herein, on or before May 27, 2016 (the “Expiration Date”),
all subject to the following terms and conditions.   The Warrant Shares (as
defined below) issued upon exercise of this Warrant shall be subject to the
provisions of the Company’s Amended and Restated Articles of Incorporation, a
copy of which will be furnished to the holder hereof upon written request and
without charge. Unless otherwise defined in this Warrant, terms appearing in
initial capitalized form shall have the meaning ascribed to them in that certain
Purchase Agreement, dated as of May 25, 2011 by and among the Company and the
investors who have executed the signature page(s) thereto, entered into in
connection with a private placement of the Company’s securities and pursuant to
which this Warrant was issued (the “Purchase Agreement”).  This Warrant is one
of a series of Warrants issued in accordance with the terms of the Purchase
Agreement (collectively, the “Warrants”) to the Holder and additional investors
(collectively, the “Holders”).


As used in this Warrant:


(i) “Affiliate” means any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, a Person, as such terms are used and construed in Rule 144 promulgated
under the Securities Act of 1933, as amended (the “Securities Act”);

 
 

--------------------------------------------------------------------------------

 


(ii) “Black Scholes Value” means the value of this Warrant (or such applicable
portion hereof being exercised) based on the Black Scholes Option Pricing Model
using the criteria set forth on Schedule I hereto.  For purposes of determining
the Black Scholes Value, this Warrant shall be deemed to be exercisable from and
after the date of issuance of the Warrant regardless of any restrictions on
exercisability, including, without limitation, pursuant to Section 1(c) hereof;


(iii) “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in the City of New York, New York, are authorized or
required by law or executive order to close;


(iv) “Cash-Out Organic Change” means an Organic Change in which the
consideration payable to holders of the Common Stock in connection with the
Organic Change consists solely of cash;


(v) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock;


(vi) “Exercise Price” means $0.62 per whole share of Common Stock, subject to
adjustment as provided herein;


(vii) “Mixed Organic Change” means an Organic Change where the consideration
payable to stockholders of the Company consists partially of cash and partially
of securities of a successor entity.  If the successor entity is a Publicly
Traded Successor Entity, the percentage of consideration represented by
securities of such successor entity shall be equal to the quotient of (x) the
product of the aggregate anticipated number of shares of the Publicly Traded
Successor Entity to be issued (based on the Trading Day preceding the first
public announcement of the Mixed Organic Change) to holders of the Common Stock
of the Company multiplied by the closing market price for such shares of the
Publicly Traded Successor Entity on its principal securities exchange on the
Trading Day preceding the first public announcement of the Mixed Organic Change,
divided by (y) the sum of the amount determined in subclause (x) plus the
aggregate value of other consideration, including cash consideration, in such
Organic Change.  If the successor entity is not a Publicly Traded Successor
Entity, the percentage of consideration represented by securities of such
successor entity shall be as mutually determined in good faith by the Holder and
the Company's Board of Directors.


(viii) “Organic Change” means:
 
(A)  a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Common Stock immediately preceding such consolidation, merger,
exchange, recapitalization, reorganization, combination or event either (a) no
longer hold a majority of the shares of Common Stock or (b) no longer have the
ability to elect a majority of the board of directors of the Company or (2) as a
result of which shares of Common Stock shall be changed into (or the shares of
Common Stock become entitled to receive) the same or a different number of
shares of the same or another class or classes of stock or securities of the
Company or another entity (collectively, a “Change of Control Transaction”);

 
2

--------------------------------------------------------------------------------

 


(B)  the sale or transfer in one transaction or a series of related transactions
of (i) significant assets of the Borrower that have a value or a purchase price
of more than $10 million, (ii) more than 50% of the Borrower’s assets or (iii)
assets or proprietary rights of the Borrower that are material to the operations
and business of the Borrower and have a value or a purchase price of more than
$2 million;


(C)  a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock, such that following such purchase, tender or exchange
offer a Change of Control Transaction shall have occurred;


(D)  the liquidation, bankruptcy, insolvency, dissolution or winding-up (or the
occurrence of any analogous proceeding) affecting the Company; or


(E)  the Common Stock ceases to be registered under Section 12 of the Securities
Exchange Act, as amended (the “Exchange Act”).


(ix) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof;


(x) “Publicly Traded Successor Entity” means a successor entity that is a
publicly traded corporation whose common stock is quoted on or listed for
trading on the over the counter Bulletin Board, the New York Stock Exchange,
Inc., the NYSE Arca, the NASDAQ Capital Market, the NASDAQ Global Market, the
NASDAQ Global Select Market or the American Stock Exchange;


(xi) “Trading Day” means any day on which the Common Stock is traded on the
primary national or regional stock exchange on which the Common Stock is listed,
or if not so listed, the OTC Bulletin Board, if quoted thereon, is open for the
transaction of business, provided that “Trading Day” shall not include any day
on which the Common Stock are scheduled to trade on such exchange or market for
less than 4.5 hours or any day that the Common Stock are suspended from trading
during the final hour of trading on such exchange or market (or if such exchange
or market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York City
time);


(xii) Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrant, including any securities issued or issuable with respect thereto or
into which or for which such shares may be exchanged, or converted, pursuant to
any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; and

 
3

--------------------------------------------------------------------------------

 


(xiii) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on its principal
securities exchange or quotation system during the period beginning at 9:30:01
a.m., New York City time, and ending at 4:00:00 p.m., New York City time, as
reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York City time,
and ending at 4:00:00 p.m., New York City time, as reported by Bloomberg, or, if
no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.).  If the Weighted Average Price cannot be calculated for
such security on such date on any of the foregoing bases, the Weighted Average
Price of such security on such date shall be the fair market value as mutually
and reasonably determined in good faith by the Company and the Holder.  If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 15 with the
term “Weighted Average Price” being substituted for the term “Exercise
Price.”  All such determinations shall be appropriately adjusted for any share
dividend, share split or other similar transaction during such period


1.
DURATION AND EXERCISE OF WARRANT



(a)          Exercise Period.  Subject to the terms of this Warrant, the Holder
may exercise this Warrant at any time and from time to time, in whole or in
part, on any Business Day on or before 5:00 P.M., Eastern Time, on the
Expiration Date, at which time this Warrant shall become void and of no value,
and all rights hereunder shall thereupon cease.


 
(b)
Exercise Procedures.



(i)           While this Warrant remains outstanding and exercisable in
accordance with Section 1(a), the Holder may exercise this Warrant, in whole or
in part, as follows:


(A)           By presentation and surrender of this Warrant to the Company at
its principal offices or at such other office or agency as the Company may
specify in writing to the Holder, with a duly executed copy of the Notice of
Exercise attached as Exhibit A; and


(B)           Payment of the then-applicable Exercise Price per share multiplied
by the number of Warrant Shares being purchased upon exercise of the Warrant
(such amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, bank draft or money order payable in lawful money of the United
States of America or in the form of a Cashless Exercise (as defined below) to
the extent permitted in Section 1(b)(ii) below.


(ii)          In addition, while this Warrant remains outstanding and
exercisable in accordance with Section 1(a), the Holder may also, in its sole
discretion, exercise all or any part of the Warrant in a “cashless” or
“net-issue” exercise (a “Cashless Exercise”) by delivering to the Company (1)
the Notice of Exercise and (2) the original Warrant, pursuant to which the
Holder shall surrender the right to receive upon exercise of this Warrant, a
number of Warrant Shares having a fair market value (as determined below) equal
to the Aggregate Exercise Price, in which case, the number of Warrant Shares to
be issued to the Holder upon such exercise shall be calculated using the
following formula:

 
4

--------------------------------------------------------------------------------

 


X              =              Y * (A - B)
                                                  A


 
with:
X =
the number of Warrant Shares to be issued to the Holder



 
Y =
the number of Warrant Shares with respect to which the Warrant is being
exercised



 
A =
the fair market value per share of Common Stock on the date of exercise of the
Warrant



 
B =
the then-current Exercise Price of the Warrant



Solely for the purposes of this Section 1(b)(ii), “fair market value” per share
of Common Stock shall mean (A) if the Common Stock is publicly traded, the
average of the closing sales prices, as quoted on the primary national or
regional stock exchange on which the Common Stock is listed, or, if not listed,
the OTC Bulletin Board if quoted thereon, on the twenty (20) Trading Days
immediately preceding the date on which the Notice of Exercise is deemed to have
been sent to the Company, or (B) if the Common Stock is not publicly traded as
set forth in clause (A) of this sentence, as reasonably and in good faith
determined by the Board of Directors of the Company as of the date which the
Notice of Exercise is deemed to have been sent to the Company.


For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Purchase Agreement.

 
5

--------------------------------------------------------------------------------

 


(iii)         Upon the exercise of this Warrant in compliance with the
provisions of this Section 1(b), the Company shall promptly issue and cause to
be delivered to the Holder a certificate for the total number of Warrant Shares
for which this Warrant is being exercised.  Each exercise of this Warrant shall
be effective immediately prior to the close of business on the date (the “Date
of Exercise”) on which the conditions set forth in Section 1(b) have been
satisfied. On or before the second Business Day following the date on which the
Company has received each of the Notice of Exercise and the Aggregate Exercise
Price (or notice of a Cashless Exercise in accordance with Section 1(b)(ii))
(the “Exercise Delivery Documents”), the Company shall transmit an
acknowledgment of receipt of the Exercise Delivery Documents to the Company’s
transfer agent (the “Transfer Agent”). On or before the fifth Business Day
following the date on which the Company has received all of the Exercise
Delivery Documents (the “Share Delivery Date”), the Company shall (X) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program and either (A) there is an effective
Registration Statement permitting the resale of the Warrant Shares by the Holder
or (B) the shares are eligible for resale without volume or manner-of-sale
limitations pursuant to Rule 144, upon the request of the Holder credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (Y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Notice of Exercise, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise.  Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares. If the number of Warrant Shares represented by this Warrant is greater
than the actual number of Warrant Shares being acquired upon such an exercise,
then the Company shall as soon as practicable and in no event later than five
(5) Business Days after any exercise, and at its own expense, issue a new
Warrant of like tenor representing the right to purchase the number of Warrant
Shares purchasable immediately prior to such exercise under this Warrant, less
the number of Warrant Shares with respect to which this Warrant is exercised.


(iv)         If the Company shall fail for any reason or for no reason to issue
to the Holder, within five (5) Business Days of receipt of the Exercise Delivery
Documents, a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s balance account with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Business Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within five (5) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the closing bid price on
the date of exercise.

 
6

--------------------------------------------------------------------------------

 


(c)          Exercise Limitations.  The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, to the extent that after giving effect to such issuance after
exercise as set forth on the applicable Notice of Exercise, the Holder (together
with the Holder’s Affiliates, and any other Person acting as a group together
with the Holder or any of the Holder’s Affiliates), would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below); provided,
however, that from immediately prior to an Organic Change, such restriction on
the exercise of this Warrant shall not apply if the Holder (together with the
Holder’s Affiliates, and any other Person acting as a group together with the
Holder or any of the Holder’s Affiliates) would not, immediately following such
Organic Change, beneficially own more than 9.98% of any class of equity
securities of a Publicly Traded Successor Entity (or of a surviving entity’s
parent, which parent is a publicly traded company) in such Organic Change, which
such beneficial ownership shall be calculated in accordance with the provisions
of this Section 1(c).  For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by the Holder and its Affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which such determination is being made and the number of
shares of Common Stock issuable upon the exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
exercisable or convertible into Common Stock of the Company, but shall exclude
the number of shares of Common Stock which would be issuable upon (A) exercise
of the remaining, nonexercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company that
are exercisable or convertible into Common Stock of the Company, but where such
securities are subject to a limitation on conversion or exercise analogous to
the limitation contained herein, beneficially owned by the Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 1(c), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith. To the extent that the limitation
contained in this Section 1(c) applies, the determination of whether this
Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 1(c), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report, as the
case may be, (B) a more recent public announcement by the Company or (C) any
other notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  The
“Beneficial Ownership Limitation” shall be 9.98% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 1(c) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

 
7

--------------------------------------------------------------------------------

 


(d)          Partial Exercise.  This Warrant shall be exercisable, either in its
entirety or, from time to time, for part only of the number of Warrant Shares
referenced by this Warrant. If this Warrant is exercised in part, the Company
shall issue, at its expense, a new Warrant, in substantially the form of this
Warrant, referencing such reduced number of Warrant Shares that remain subject
to this Warrant.
 
(e)          Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 15.


2.
ISSUANCE OF WARRANT SHARES



(a)          The Company covenants that all Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
the Holder and except as arising from applicable federal and state securities
laws.


(b)          The Company shall register this Warrant upon records to be
maintained by the Company for that purpose in the name of the record holder of
such Warrant from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner thereof for the purpose of any
exercise thereof, any distribution to the Holder thereof and for all other
purposes.


(c)          The Company will not, by amendment of its articles of incorporation
or by-laws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all action necessary or appropriate in order to protect the rights
of the Holder to exercise this Warrant, or against impairment of such rights.


3.
ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES



(a)          The Exercise Price and the number of shares purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time upon
the occurrence of certain events described in this Section 3(a); provided, that
notwithstanding the provisions of this Section 3(a), the Company shall not be
required to make any adjustment if and to the extent that such adjustment would
require the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all shares of Common Stock
that have been reserved for issuance upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common
Stock.  If the Company does not have the requisite number of authorized but
unissued shares of Common Stock to make any adjustment, the Company shall use
its best efforts to obtain the necessary shareholder consent to increase the
authorized number of shares of Common Stock to make such an adjustment pursuant
to this Section 3(a).

 
8

--------------------------------------------------------------------------------

 


(i)           Subdivision or Combination of Stock.  If the Company at any time
after the date of issuance of this Warrant subdivides (by any stock split, stock
dividend, recapitalization or otherwise) its outstanding shares of Common Stock
into a greater number of shares, the Exercise Price in effect immediately prior
to such subdivision shall be proportionately reduced and the number of Warrant
Shares shall be proportionately increased.  If the Company at any time after the
date of issuance of this Warrant combines (by combination, reverse stock split
or otherwise) its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares shall be
proportionately decreased.  Any adjustment under this Section 3(a)(i) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.  The Exercise Price and the Warrant Shares, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3(a)(i).


(ii)          Distribution of Assets.  If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spinoff, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case, the Holder hereof
shall be entitled to receive simultaneously with such Distribution, without
payment of any additional consideration therefor, the amount of dividends or
other distributions that the Holder would have received if the Holder had,
immediately prior to the record date with respect to such Distribution,
exercised in full any portion of this Warrant not theretofore exercised.


(iii)         Reorganization, Reclassification, Consolidation, Merger or Sale.
If any Organic Change shall be effected, then, as a condition of such Organic
Change, lawful and adequate provisions shall be made by the Company whereby upon
any subsequent exercise of this Warrant, the Holder hereof shall thereafter have
the right to purchase and receive (in lieu of the shares of Common Stock of the
Company immediately theretofore purchasable and receivable upon the exercise of
the rights represented by this Warrant) such shares of stock, securities or
other assets or property that the Holder would have received upon or as a result
of such Organic Change if the Holder had exercised this Warrant immediately
prior to such event.  In the event of any Organic Change, appropriate provision
shall be made by the Company with respect to the rights and interests of the
Holder of this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, in relation to any shares of stock, securities or
other assets or property thereafter deliverable upon the exercise hereof.  If
holders of shares of Common Stock of the Company are given any choice as to the
shares of stock, securities or other assets or property to be received in an
Organic Change, then the Holder shall be given the same choice as to shares of
stock, securities or other assets or property it receives upon any exercise of
this Warrant following such Organic Change.  The Company will not effect any
such consolidation, merger or sale unless, prior to the consummation thereof,
the successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument reasonably satisfactory in form and substance to the
Holder executed and mailed or delivered to the registered Holder hereof at the
last address of such Holder appearing on the books of the Company, the
obligation to deliver to such Holder such shares of stock, securities or other
assets or property as, in accordance with the foregoing provisions, such Holder
may be entitled to purchase. If there is an Organic Change, then the Company
shall cause to be mailed to the Holder at its last address as it shall appear on
the books and records of the Company, at least 10 calendar days before the
effective date of the Organic Change, a notice stating the date on which such
Organic Change is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares for such shares of stock, securities or other assets or
property delivered upon such Organic Change; provided that the failure to mail
such notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice.

 
9

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, at any time during the period beginning after the
Holder’s receipt of the notice from the Company of an Organic Change and ending
on the effective date of such Organic Change, the holder may require the Company
to redeem (a “Redemption Upon Organic Change”) all or any portion of this
Warrant not to be so assumed pursuant to the provisions of this Section
3(a)(iii) by delivering written notice thereof (“Organic Change Redemption
Notice”) to the Company, which Organic Change Redemption Notice shall indicate
the portion of the remaining unexercised portion of this Warrant that the Holder
is electing to have redeemed.  The portion of this Warrant to be redeemed
pursuant to this Section 3(a)(iii) shall be redeemed by the Company at a price
payable (x) in the case of a Cash-Out Organic Change or in the case of a Mixed
Organic Change to the extent of the percentage of the cash consideration in such
Mixed Organic Change (determined in accordance with the definition of a Mixed
Organic Change below), in cash equal to the Black Scholes Value, and (y) in the
case of a Organic Change not described in the foregoing subclause (x) or to the
extent of the percentage of the consideration represented by securities of the
successor entity in a Mixed Organic Change (as determined in accordance with the
definition of Mixed Organic Change below), in a number of shares of the Common
Stock equal to the Black Scholes Value of the portion of this Warrant subject to
redemption under this clause (y) divided by ninety-five percent (95%) of the
Weighted Average Price of the Common Stock on the principal securities exchange
or other securities market on which the Common Stock is then being traded on the
Trading Day immediately preceding the date on which the Organic Change is
consummated.


Following the receipt of an Organic Change Redemption Notice from the Holder
with respect to such Organic Change, the Company shall not effect such Organic
Change  unless it shall first place into an escrow account with an independent
escrow agent, at least three (3) Business Days prior to the closing date of the
Organic Change, cash or an amount in shares of Common Stock (or irrevocable
instructions to the transfer agent to issue such shares), as applicable, equal
to the Black Sholes Value; provided, however, that the Company will not be
required to deposit cash in escrow to the extent it does not have sufficient
liquid assets to reasonably fund the escrow. Concurrently upon closing of such
Organic Change, the Company shall pay or shall instruct the escrow agent to pay
the applicable cash and/or to deliver the applicable shares to the Holder. For
purposes of determining the amount required to be placed in escrow pursuant to
the provisions of this paragraph and without affecting the actual amount of cash
and/or shares comprising the redemption price, the calculation of the price
referred to in clause (1) of the first column of Schedule 1 hereto with respect
to Stock Price shall be determined based on the Closing Market Price (as defined
on Schedule I) of the Common Stock on the Trading Day immediately preceding the
date that the funds and/or applicable shares, as applicable, are deposited with
the escrow agent.

 
10

--------------------------------------------------------------------------------

 


The terms of any agreement pursuant to which an Organic Change is effected shall
include terms requiring any successor corporation (if other than the Company)
resulting from an Organic Change or any entity purchasing assets in an Organic
Change to comply with the provisions of this Section 3(a)(iii) and ensuring that
the provisions of this Warrant (or any such replacement security) shall
similarly apply to subsequent transactions analogous to an Organic Change.  In
any event, the successor entity (if other than the Company) resulting from an
Organic Change or any entity purchasing the majority of assets in an Organic
Change shall be deemed to assume such obligations even in the absence of a
written instrument to the extent such assumption occurs by operation of law.


(b)         Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 3, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall promptly
furnish or cause to be furnished to the Holder a like certificate setting forth:
(i) such adjustments and readjustments; and (ii) the number of shares and the
amount, if any, of other property which at the time would be received upon the
exercise of the Warrant.


(c)         Certain Events. If any event occurs as to which the other provisions
of this Section 3 are not strictly applicable but the lack of any adjustment
would not fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company’s Board of Directors will, in good faith and
subject to applicable law, make an appropriate adjustment to protect the rights
of the Holder; provided, that no such adjustment pursuant to this Section 3(c)
will increase the Exercise Price or decrease the number of Warrant Shares except
as otherwise determined pursuant to this Section 3.

 
11

--------------------------------------------------------------------------------

 


4.
TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES



(a)         Registration of Transfers and Exchanges. Subject to Section 4(c),
upon the Holder’s surrender of this Warrant, with a duly executed copy of the
Form of Assignment attached as Exhibit B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.


(b)         Warrant Exchangeable for Different Denominations. The Holder may
exchange this Warrant for a new Warrant or Warrants, in substantially the form
of this Warrant, evidencing in the aggregate the right to purchase the number of
Warrant Shares that may then be purchased hereunder, each of such new Warrants
to be dated the date of such exchange and to represent the right to purchase
such number of Warrant Shares as shall be designated by the Holder. The Holder
shall surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.


(c)         Restrictions on Transfers. This Warrant may not be transferred at
any time without (i) registration under the Securities Act or (ii) an exemption
from such registration and a written opinion of legal counsel addressed to the
Company that the proposed transfer of the Warrant may be effected without
registration under the Securities Act, which opinion will be in form and from
counsel reasonably satisfactory to the Company.


(d)         Permitted Transfers and Assignments.  Notwithstanding any provision
to the contrary in this Section 4, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof)
to the Holder’s Affiliates (as such term is defined under Rule 144 of the
Securities Act) without obtaining the opinion from counsel that may be required
by Section 4(c)(ii); provided that the Holder delivers to the Company and its
counsel certification, documentation, and other assurances reasonably required
by the Company’s counsel to enable the Company’s counsel to render an opinion to
the Company’s Transfer Agent that such transfer does not violate applicable
securities laws.


5.
MUTILATED OR MISSING WARRANT CERTIFICATE



If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.

 
12

--------------------------------------------------------------------------------

 


6.
PAYMENT OF TAXES



The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any Person other than to the Holder.


7.
FRACTIONAL WARRANT SHARES



No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share. The Company shall not
be required to make any cash or other adjustment in respect of such fraction of
a share to which the Holder would otherwise be entitled.


8.
NO EQUITY INTEREST RIGHTS AND LEGEND



No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a shareholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting shareholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).


Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:


THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.

 
13

--------------------------------------------------------------------------------

 


9.
REGISTRATION UNDER THE SECURITIES ACT OF 1933



The Company has agreed to provide certain registration rights for the resale of
the Warrant Shares under the Securities Act on the terms and subject to the
conditions set forth in the Registration Rights Agreement between the Company
and each of the investors party to such Registration Rights Agreement and the
Purchase Agreement pursuant to which this Warrant was issued.


10.
NOTICES



           All notices, consents, waivers and other communications under this
Warrant must be in writing and will be deemed given to a party:  (a) when
delivered to the appropriate address of the Holder or the Company, as
applicable, by hand or by nationally recognized overnight courier service (costs
prepaid); (b) when sent by facsimile or e-mail to the Holder or the Company, as
applicable, with confirmation of transmission by the transmitting equipment; (c)
when received or rejected by the addressee, if sent by certified mail, return
receipt requested, to the Holder or the Company, as applicable; or (d) seven
days after the placement of the notice into the mails (first class postage
prepaid), to the Holder or the Company, as applicable.  Such notices shall be
sent to the address, facsimile number or e-mail address furnished by the
registered Holder to the Company in accordance with the Purchase Agreement, or
if to the Company, to it at 7400 Paseo Padre Parkway, Fremont, CA 94555,
Facsimile:  510-651-4599, Attention: Don Huffman, Chief Financial Officer (or to
such other address, facsimile number or e-mail address as the Holder or the
Company as a party may designate by notice the other party) with a copy to
Morrison & Foerster LLP, 425 Market Street, San Francisco, CA 94105, Attention:
John M. Rafferty, Esq.


11.
SEVERABILITY



If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.


12.
BINDING EFFECT



This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.


13.
SURVIVAL OF RIGHTS AND DUTIES



This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.

 
14

--------------------------------------------------------------------------------

 


14.
GOVERNING LAW



This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.


15.
DISPUTE RESOLUTION



In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two (2)
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days, submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.


16.
NOTICES OF RECORD DATE



Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting equity securities (whether
newly issued, or from treasury, or previously issued and then outstanding, or
any combination thereof), the Company shall mail to the Holder at least ten (10)
Business Days, or such longer period as may be required by law, prior to the
record date specified therein, a notice specifying (i) the date established as
the record date for the purpose of such dividend, distribution, option or right
and a description of such dividend, option or right, (ii) the date on which any
such reorganization, reclassification, transfer, consolidation, merger,
dissolution, liquidation or winding up, or sale is expected to become effective
and (iii) the date, if any, fixed as to when the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
transfer, consolidation, merger, dissolution, liquidation or winding up.

 
15

--------------------------------------------------------------------------------

 
 
17.
RESERVATION OF SHARES



The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable.  The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation.
Without limiting the generality of the foregoing, the Company covenants that it
will use its best efforts to take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable Warrant Shares upon the exercise of this Warrant and use its
best efforts to obtain all such authorizations, exemptions or consents,
including but not limited to consents from the Company’s shareholders or Board
of Directors or any public regulatory body, as may be necessary to enable the
Company to perform its obligations under this Warrant.


18.
HEADINGS



The headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of this Warrant.


19.
AMENDMENT AND WAIVERS



Any term of this Warrant may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), with the written consent of the Company and the
Holders of a majority of the Warrant Shares issuable upon exercise of the
Warrants.


20.
NO THIRD PARTY RIGHTS



This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no Person may assert any
rights as third-party beneficiary hereunder.


SIGNATURE PAGE FOLLOWS

 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.



 
WAFERGEN BIO-SYSTEMS, INC.
           
By: 
  
     
Name:
     
Title:


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


NOTICE OF EXERCISE


(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)


To WaferGen Bio-systems, Inc.:


The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ___________________ full shares of WaferGen Bio-systems,
Inc. common stock issuable upon exercise of the Warrant and delivery of:


(1)                 $__________ (in cash as provided for in the foregoing
Warrant) and any applicable taxes payable by the undersigned pursuant to such
Warrant; and


(2)                 __________ shares of Common Stock (pursuant to a Cashless
Exercise in accordance with Section 1(b)(ii) of the Warrant) (check here if the
undersigned desires to deliver an unspecified number of shares equal the number
sufficient to effect a Cashless Exercise [___]).


    The undersigned requests that certificates for such shares be issued in the
name of:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________


               If the shares issuable upon this exercise of the Warrant are not
all of the Warrant Shares which the Holder is entitled to acquire upon the
exercise of the Warrant, the undersigned requests that a new Warrant evidencing
the rights not so exercised be issued in the name of and delivered to:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________
 

 
Name of Holder (print): _______________________________
     
  (Signature):   ____________________________________
 
  (By:)  _________________________________________
     
Title:  ____________________________________________
 
Dated:  ____________________________________________


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF ASSIGNMENT


FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:
 
Name of Assignee
 
Address
 
Number of Warrant Shares
                                       



If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.



 
Name of Holder (print): _______________________________
     
  (Signature):   ____________________________________
 
  (By:)  _________________________________________
     
Title:  ____________________________________________
 
Dated:  ____________________________________________


 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
Black-Scholes Value
 
Remaining Term
Number of calendar days from date of public announcement of the Organic Change
until the last date on which the Warrant may be exercised.
   
Interest Rate
A risk-free interest rate corresponding to the yield to maturity, prevailing in
the market place, on US$ LIBOR swaps with a remaining term approximating, but in
no event less than, the Remaining Term.
   
Volatility
If the first public announcement of the Organic Change is made at or prior to
4:00 p.m., New York City time, the arithmetic mean of the historical volatility
for the 10, 15 and 20 Trading Day periods ending on the date of such first
public announcement, obtained from the HVT or similar function on Bloomberg. If
the first public announcement of the Organic Change is made after 4:00 p.m., New
York City time, the arithmetic mean of the historical volatility for the 10, 15
and 20 Trading Day periods ending on the next succeeding Trading Day following
the date of such first public announcement, obtained from the HVT or similar
function on Bloomberg.
   
Stock Price
The greater of (1) the closing price of the Common Stock on NASDAQ, or, if that
is not the principal trading market for the Common Stock, such principal market
on which the Common Stock is traded or listed (the “Closing Market Price”) on
the trading day immediately preceding the date on which a Organic Change is
consummated, (2) the first Closing Market Price following the first public
announcement of a Organic Change, or (3) the Closing Market Price as of the date
immediately preceding the first public announcement of the Organic Change;
provided, however, that if the successor entity is not a Publicly Traded
Successor Entity, then as mutually determined in good faith by the Holder and
the Company's Board of Directors
   
Dividends
Zero.
   
Strike Price
Exercise Price as defined in section 3(a).


 
 

--------------------------------------------------------------------------------

 